Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 1 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 2 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 3 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 4 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 5 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 6 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 7 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 8 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                            Contract Page 9 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 10 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 11 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 12 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 13 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 14 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 15 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 16 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 17 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 18 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 19 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 20 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 21 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 22 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 23 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 24 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 25 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 26 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 27 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 28 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 29 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 30 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 31 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 32 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 33 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 34 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 35 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 36 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 37 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 38 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 39 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 40 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 41 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 42 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 43 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 44 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 45 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 46 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 47 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 48 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 49 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 50 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 51 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 52 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 53 of 54
Case 19-40297-TLS   Doc 51-1 Filed 04/18/19 Entered 04/18/19 11:54:59   Desc
                           Contract Page 54 of 54
